19-13895-jlg          Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00      Main Document
                                                  Pg 1 of 7




                             Tarter Krinsky & Drogin LLP
                             1350 Broadway
                             New York, NY 10018
                             P 212.216.8000
                             F 212.216.8001
                             www.tarterkrinsky.com

                                                                 Rocco A. Cavaliere, Partner
                                                                 Email: rcavaliere@tarterkrinsky.com
                                                                 Phone: (212) 216-1141

                                                              June 23, 2020



BY EMAIL AND ECF

Honorable James L. Garrity, Jr.
United States Bankruptcy Judge
United States Bankruptcy Court
Southern District of New York
One Bowling Green
New York, NY 10004

                   Re:       In re Orly Genger
                             Chapter 7 Case No. 19-13895

Dear Judge Garrity:

       This firm is counsel to Deborah J. Piazza, in her capacity as successor chapter 7 trustee
(the “Trustee”) of the above-referenced Debtor’s estate.

       The Trustee and I hope that Your Honor and Chambers’ staff and their respective
families are healthy and well during these difficult times.

       Later today at 4:00 p.m., the Court has scheduled a telephonic conference to resolve
discovery disputes relating to Judgment Creditor Sagi Genger’s Amended and Updated Motion
to Dismiss and Memorandum of Law in Support dated April 24, 2020 [Dkt. No. 239] (the
“Amended Motion to Dismiss”) and (ii) the Chapter 7 Trustee’s Motion for Order Pursuant to
Sections 105, 363, and 364 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 6004,
9006 and 9019: Approving (A) Settlement Agreement, (B) Sale of The Debtor’s Estate’s Causes
of Action Against Certain Third Parties, and (C) Financing To Support the Continued
Administration of the Case and (D) Granting Related Relief dated May 21, 2020 (the “Trustee’s
Motion”) [Dkt. No. 248].




{Client/086201/1/02123955.DOCX;1 }
19-13895-jlg          Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00   Main Document
                                                  Pg 2 of 7
Honorable James L. Garrity
June 23, 2020
Page 2 of 4

       As I indicated in my June 18, 2020 letter, we looked forward to addressing the June 16,
2020 letter (as amended on June 17, 2020) of Paul Labov, Esq. on behalf of Dalia Genger in
connection with requests by various parties, including the Trustee, to take the deposition of Dalia
Genger in connection with pending motions before the Court. As will be explained during the
upcoming conference, the Trustee submits that Dalia Genger’s deposition is critical to the
matters at hand.

         Further, as advised in my June 18, 2020 letter, on June 17, 2020, Adam Pollock, Esq.,
counsel to Michael Oldner, the purported successor trustee of the Orly Genger 1993 Trust, filed a
letter with the Court advising that Mr. Oldner has made a motion to quash a subpoena served on
him in Arkansas (while contesting service of other subpoenas sent to him). Unless resolved or
withdrawn, the Trustee, the Debtor and Kasowitz Benson Torres LLP will need to respond to the
motion to quash by July 2, 2020 in Arkansas, which is the last day of the current discovery
schedule. While the Trustee, the Debtor, and Kasowitz Benson Torres LLP, each of whom
sought documents and testimony, attempted to reach a resolution of the objections, no agreement
has been reached with respect to the scope of the discovery and “topics” for a deposition. Late
yesterday afternoon, in response to the discovery requests pertaining to the Amended Motion to
Dismiss and the Trustee’s Motion, Mr. Oldner produced over 5,500 pages of documents, most of
which include pleadings that are on Court dockets. The document production, sought, among
other things, emails by and between Mr. Oldner (and his counsel) on the one hand, and other
parties such as Sagi Genger and Dalia Genger (and their respective counsel) on the other hand.
Such documents have not been included in the production and are critical to a proper record on
the Amended Motion to Dismiss and Trustee’s Motion. Notwithstanding his specious
objections, Mr. Oldner presently plans to be deposed on June 25, 2020 without waiver of his
rights, including without waiver of the pending motion to quash. Based on prior comments from
Mr. Pollock, he will seek to limit the scope of his deposition when it goes forward on June 25,
2020, thereby making the deposition contentious and unproductive.                   Under normal
circumstances, the Trustee would delay the deposition to allow for more time to obtain
responsive documents. However, the discovery schedule is truncated and the deadline for
discovery is currently July 2, 2020, the same day a response is due in Arkansas on the motion to
quash. As of now, the deposition is scheduled to go forward but the Trustee reserves the right to
(i) keep the deposition open, pending responsive documents, or (ii) adjourn it to a later date.

        One of Mr. Pollock’s arguments last week in defiance of the discovery propounded on his
client, was that his client was not currently a “party” to either the Amended Motion to Dismiss
and the Trustee’s Motion. Mr. Pollock has also advised that notwithstanding the Orly Genger
Trust’s prior joinder to the original motion to dismiss, the Orly Genger Trust will not join in the
Amended Motion to Dismiss but he intends to file an objection to the loan aspect of the Trustee’s
Motion. As I repeatedly advised Mr. Pollock, his position that Mr. Oldner is not a “party” to the
foregoing pending motions had no merit and is not an independent basis to avoid discovery,
noting that based on his own arguments, to the extent that the Court viewed the “not a party”
argument as meritorious (which it is not), Mr. Oldner must then concede that he must produce
documents in connection with his filing of the Motion dated June 8, 2020 of the Orly Genger
Trust, Recovery Effort Inc. and Manhattan Safety Maine Inc. to deem the automatic stay
inapplicable (the “Stay Motion”). Thus, on June 19, 2020, because a resolution was not reached


{Client/086201/1/02123955.DOCX;1 }
19-13895-jlg          Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00    Main Document
                                                  Pg 3 of 7
Honorable James L. Garrity
June 23, 2020
Page 3 of 4

with Mr. Pollock on the discovery related to the Amended Motion to Dismiss and Trustee’s
Motion, the Trustee served the OGT Parties with discovery pertaining to the Stay Motion that
included a smaller subset of the information in prior discovery requests. See attached email as
Exhibit “A”. Documents in connection with the foregoing are due today at 5:00 p.m. with a
deposition of Mr. Oldner on the Stay Motion scheduled for June 25, 2020. It remains unclear
what new arguments Mr. Pollock will raise today and whether Mr. Oldner will run to Arkansas
to quash the most recent discovery on the Stay Motion, notwithstanding his filing of the Stay
Motion and his submission to this Court’s jurisdiction by virtue of his filed proof of claim of
more than $41 million.

         The Trustee has further been advised that Sagi Genger’s and Dalia Genger’s document
production (which had been requested as of last week) will be provided today or tomorrow. The
Trustee is very concerned that similar to Mr. Oldner’s woeful production yesterday, the
anticipated production will not include important correspondence and emails by and between Mr.
Oldner, Sagi Genger and Dalia Genger (and their respective counsel) The communications and
coordination of efforts amongst these parties, both immediately prior to the Petition Date and
during this case is critical to the issues in the pending motions before the Court. To be clear, no
common interest or joint defense privilege, as has been alleged to exist, is appropriate under
relevant New York law under the circumstances here. If Sagi Genger, Dalia Genger, and/or Mr.
Oldner suggests such a privilege exists here to protect their communications from disclosure, the
Trustee respectfully requests that the Court establish a briefing schedule to address this important
legal issue on an appropriate timeframe. The Trustee is confident that the Court will find no
common interest or joint defense privilege exists and that the foregoing parties will be required
to produce relevant documents that may exist that will be pertinent to a proper record on the
pending motions before the Court.

        Finally, the Trustee has become aware that Sagi Genger’s counsel, Mr. Dellaportas, has
purported to serve subpoenas on the prior trustee, Ron Satija, and prior counsel to Mr. Satija,
Graves Dougherty Hearon & Moody P.C. (“GDHM”), notwithstanding that the Amended
Motion to Dismiss was filed several months after the case was pending in New York. As it
relates to the months old GDHM subpoena which was purportedly served prior to the Amended
Motion to Dismiss, 42 categories of documents are requested, but without prior notice to anyone,
Mr. Dellaportas attempted to resolve the subpoena by offering to accept from GDHM only “All
communications with Eric Herschmann and/or with any attorneys, agents, or other
representatives acting on his behalf, regarding any subject matter.” Notably, that is not one of
the categories of documents contemplated in the Subpoena. Sagi Genger’s counsel has agreed to
receive the documents no later than June 30, 2020. However, GDHM has concerns regarding the
requested production. We understand that Brian Cumings, Esq., a partner at GDHM, will
participate in the discovery conference today.

         The Trustee looks forward to the upcoming telephonic conference with the Court.




{Client/086201/1/02123955.DOCX;1 }
19-13895-jlg          Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00      Main Document
                                                  Pg 4 of 7
Honorable James L. Garrity
June 23, 2020
Page 4 of 4

         Please do not hesitate to have Chambers contact me should the Court have any questions.

                                                              Respectfully submitted,

                                                              /s/Rocco A. Cavaliere

                                                              Rocco A. Cavaliere

To All Counsel of Record by Email and ECF




{Client/086201/1/02123955.DOCX;1 }
19-13895-jlg   Doc 270   Filed 06/23/20 Entered 06/23/20 13:55:00   Main Document
                                      Pg 5 of 7




                                  EXHIBIT A
        19-13895-jlg      Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00             Main Document
                                                      Pg 6 of 7

Sheree Nobles

From:                              Rocco A. Cavaliere
Sent:                              Tuesday, June 23, 2020 1:25 PM
To:                                Sheree Nobles
Subject:                           FW: Discovery - Orly Genger Trust, REI, and Manhattan Safety Maine

Follow Up Flag:                    Follow up
Flag Status:                       Flagged




                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio

                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com


From: Rocco A. Cavaliere <rcavaliere@tarterkrinsky.com>
Sent: Friday, June 19, 2020 2:47 PM
To: Adam Pollock <Adam@pollockcohen.com>
Cc: John Dellaportas <JDellaportas@EMMETMARVIN.COM>; Gartman, Chris <chris.gartman@hugheshubbard.com>;
Thomas A. Pitta <TPITTA@EMMETMARVIN.COM>; Elizabeth M. Aboulafia <EAboulafia@cullenllp.com>; Andrew R.
Kurland <AKurland@kasowitz.com>; Ira Tokayer <imtoke@mindspring.com>; jwlodinguer@reitlerlaw.com; Beth
Khinchuk <BKHINCHUK@EMMETMARVIN.COM>; Geron, Yann <ygeron@reitlerlaw.com>; Frank A. Oswald
<frankoswald@teamtogut.com>; Eric D. Herschmann <EHerschmann@kasowitz.com>; DSpelfogel@foley.com;
plabov@foley.com
Subject: Discovery - Orly Genger Trust, REI, and Manhattan Safety Maine

Adam,

Attached hereto are the Trustee’s Notices of Deposition on the Orly Genger 1993 Trust and Recovery Effort Inc., each a
moving party, in connection with the pending Motion of the Orly Genger Trust, by its Trustee, Michael Oldner, Recovery
Effort, Inc., and Manhattan Safety Maine, Inc. For the Entry of An Order Confirming that the Automatic Stay Does Not
Apply to Certain Non-Bankruptcy Litigations (the “Motion”).

You have previously advised in connection with our (currently unsuccessful ) efforts to resolve Mr. Oldner’s objections to
discovery propounded on him and the Orly Genger Trust that Mr. Oldner is available on June 25, 2020 for a
deposition. The Trustee remains disappointed in Mr. Oldner’s improper objections and responses to the discovery
requested in connection with the motion to dismiss and the trustee’s pending motion, as well as his pending motion to
quash discovery in Arkansas. Hopefully, those issues will be resolved. In the meantime, the Trustee exercises her rights
under the Discovery Rules to take the deposition of the Orly Genger 1993 Trust and REI, each a party to the Motion, on
June 25, 2020, a date you previously advised Mr. Oldner is available.

The Discovery Requests have been narrowly tailored to address discovery that may be relevant to your clients’ filed
Motion. Further, these Discovery Requests and Notices of Deposition should not be a surprise as I have repeatedly
advised you in connection with your incorrect “not a party” objection to producing documents in connection with the
Motion to Dismiss that even if somehow your position was correct, at least a subset of the information requested
pertained to the Motion you filed “as a party” and thus your client should produce such information.
                                                             1
        19-13895-jlg      Doc 270        Filed 06/23/20 Entered 06/23/20 13:55:00             Main Document
                                                      Pg 7 of 7

Please advise whether Robin Rodriguez, in his capacity as president of Manhattan Safety Maine Inc. has a preference on
a deposition date. Otherwise, I will select a date in the Notice of Deposition to be sent to Manhatttan Safety Maine Inc.
later today. Thanks.

Finally, please be advised that the Trustee reserves the right to seek to strike your Motion or request an adjournment of
your Motion to the extent that You refuse to produce documents in connection with the Document Requests and you
refuse to produce Mr. Oldner as a deponent next Thursday, June 25, 2020. Thank you very much for your anticipated
cooperation.

Regards,

Rocco


                     Rocco A. Cavaliere | Partner
                     D: 212-216-1141 | F: 212-216-8001
                     rcavaliere@tarterkrinsky.com | Bio

                     Tarter Krinsky & Drogin LLP
                     1350 Broadway | New York | NY | 10018
                     www.tarterkrinsky.com




                                                             2
